Citation Nr: 1117859	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-11 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified at a Video Conference hearing in January 2011 before the undersigned.  A transcript of that proceeding has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, it is noted that additional, relevant evidence in the form of a private audiology examination report/evaluation was received and associated with the claims file in February 2011.  This evidence was not accompanied by a waiver of RO consideration.  In such a situation, the law requires that the RO initially consider the evidence, re-adjudicate the claim, and issue an appropriate supplemental statement of the case (SSOC). 38 C.F.R. §§ 19.31, 19.37, 20.1304(c).

The Veteran essentially contends that the currently assigned 10 percent evaluation does not accurately reflect the severity of his bilateral hearing loss disability.  In this regard, at his February 2011 hearing, the Veteran testified that his ability to hear and communicate with others has significantly decreased and that he currently experiences problems with day-to day communication, including difficulties communicating with others at work.  He also stated that his hearing loss disability has negatively impacted other areas of his life, namely his ability to communicate with his family/friends and engage in recreational activities.  
The Veteran was last afforded a VA audiology examination in April 2009.  At that time, examination findings revealed 100 percent speech discrimination in the left ear (CNC Maryland testing) and 72 percent in the right ear.  The average decibel loss was 39 in the left ear and 85 in the right ear.  Diagnosis was mild to severe sensorineural hearing loss in the left ear and mild to profound sensorineural hearing loss in the right ear.  

The Board finds that the Veteran's hearing testimony regarding worsening of hearing symptomatology, alone, warrants a new VA audiological examination.  However, in addition to his hearing testimony, the Veteran has submitted (without a waiver, as indicated above) private audiology reports from a clinical audiologist which also strongly suggest a worsening of symptomatology.  In this regard, the January 2011 pure tone audiogram revealed 84 percent word recognition ability in the left ear and 28 percent word recognition ability in the right ear.  See Clinic of Ear, Nose & Throat Diseases, Pure Tone Audiogram, January 2011.  The average decibel loss was 53.75 dB in the left ear and 92.50 dB in the right ear.  Clearly, these audiological results suggest a worsening of his hearing condition when compared with the clinical findings contained in the April 2009 VA examination report.  

Moreover, the private audiologist stated that she did "not believe" that the currently assigned 10 percent rating accurately reflected his hearing loss disability.  See Letter from B. Muller, M.A., CCC-A, January 2011.  While specifically referring to the hearing impairment tables (Table VI and Table VII) contained in 38 C.F.R. §§ 4.85 and 4.86, the audiologist stated that although the left ear impairment resulted in a Roman numeral designation of just "II," the fact that his right ear received a designation of "XI," "significantly impairs his ability to understand speech, especially in noisy or complex environments."  

The private audiology report is significant for two reasons.  First, the audiology findings suggest that the Veteran's hearing loss disability has increased in severity since the time of his last VA examination in 2009.  Thus, as indicated above, a new VA audiology examination should be scheduled upon remand.  Secondly, while speech audiometry was conducted by private exam, it is unclear whether this testing used the Maryland CNC word list.  As such, it cannot be utilized to evaluate the Veteran's hearing loss under VA standards.  However, the speech discrimination scores were 28 percent for the right ear and 84 percent for the left, which conflicts with the findings of the VA examiner in April 2009 (which were 72 and 100 percent, respectively).  This raises the question of whether the Veteran's hearing loss disability is worse than reported by the April 2009 examination, and such conflict should be addressed.

As a final matter, it also appears that the Veteran has raised the issue of entitlement to an extraschedular rating in conjunction with a claim for increased schedular rating for such disability.  The proper method of returning the case to the RO for any required further action on this issue is by remand rather than by referral.  VAOPGCPREC 6-96 (August 16, 1996), citing Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

At the January 2011 hearing, the Veteran reported that he required frequent repetitions in conversation, and he also said that he had difficulty understanding speech in the presence of competing noise (e.g., TV, running water, etc.).  He also endorsed problems communicating with others and work and that this greatly affected his ability to do his job.  He also testified that he had been turned down from certain types of employment due to his hearing loss.  

The Board agrees that the functional affect of the Veteran's hearing loss on employability should be adequately discussed and, thus, additional examination and opinion is warranted in this regard.  

The United States Court of Appeals for Veterans Claims has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court also specifically noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted" and the provision of additional information by VA audiologists facilitates possible referral for an extraschedular evaluation.  Martinak, 21 Vet. App. at 455.

Accordingly, the VA audiological examination conducted upon remand, must also be in compliance with the holdings set forth in Martinak, as indicated above.  

Finally, the Board notes that, during his February 2011 hearing, the Veteran stated that he had been issued hearing aids by VA.  The most recent VA treatment records associated with the file are from September 2009.  Therefore, the Board concludes that updated VA treatment records should be sought.


Accordingly, the case is REMANDED for the following action:

1. Obtain any/all VA treatment records relating to hearing loss from the New Orleans VAMC from September 2009 to the present.  

2.  Ask the Veteran to provide proof that his healing loss has affected his ability to work.  Proof may be provided in the form of testimonials from potential employers, current employers, and customers.  Such letters should provide as much detail regarding the loss of business or employment as possible.  The evidence should include the approximate amounts of the loss of income due the hearing loss.  

3.  The RO/AMC must arrange for an audiological evaluation of the Veteran at an appropriate location to determine the current severity of his service- connected bilateral hearing loss.  The following guidelines will govern the examination:

a.  The examiner must review the claims file, examine the Veteran, and conduct audiometric and speech discrimination (Maryland CNC) testing of both ears.  If the examiner determines that use of the speech discrimination test is not appropriate, he or she must so certify and discuss the underlying reason and whether hearing impairment should be based only on pure tone threshold averages.

b.  In compliance with Martinak (cited to above), the examiner must provide a full description of the functional effects caused by his bilateral hearing loss.

c.  A complete rationale for any opinion expressed must be included in the examination report.  A report of the audiometric examination must be typed and associated with the Veteran's claims folder.

d.  The examiner should specifically describe the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities (such as speaking on the telephone, person-to-person, and with low level background noise).  The examiner should also discuss any conflict between the April 2009 VA evaluation and that performed privately in January 2011.

Complete rationale for all opinions expressed should be included in the examination report.

4.  Following completion of all indicated development, the RO/AMC should readjudicate the Veteran's claim of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  The RO/AMC must address whether referral for consideration of an extraschedular evaluation is warranted pursuant to 38 C.F.R. § 3.321.  If the benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), which should include all pertinent law and regulations.  The Veteran and his representative should then be given an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


